PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/735,115
Filing Date: 6 Jan 2020
Appellant(s): Lu, Jun



__________________
Michelle Bugbee
For Appellant


EXAMINER’S ANSWER



on April 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated Nov. 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al. (US 9044919 B2) (“Offermann”), in view of Lu et al. (US 2014/0363651 A1).
	With respect to claim 1, Offermann teaches a multiple layer panel (abstr.) comprising a first substrate having a first nominal thickness, a second substrate having a second nominal thickness, the second substrate having a nominal thickness of from 1 mm to 1.4 mm (col. 1, lines 66-67, col. 2, lines 1-4).  The range of thickness of the second substrate overlaps the range recited in claim 1; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The range of difference between the first and second nominal thicknesses overlaps the recited range – Offermann teaches the first nominal thickness of from 1.45 mm to 1.8 mm (col. 2, lines 1-2), thus, e.g. for the second nominal thickness of 1 mm and the first nominal thickness of 1.6 or 1.7 or 1.8 Offermann satisfies the range of the difference between thicknesses as recited in claim 1.  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The range of the ratio of the second nominal thickness to the first nominal thickness overlaps the range recited in claim 1 – e.g. for 1.0 mm and 1.5 mm thicknesses, respectively, and the range of the sum of the first and second nominal thicknesses overlaps the recited range – see e.g. thicknesses as discussed above (Offermann, col. 2, lines 1-4); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
10.	Offermann discloses a multiple layer interlayer disposed between and in contact with each of the first and second substrates (col. 2, lines 59-61), the interlayer comprising polyvinyl butyrals (col. 2, lines 51-53), but is silent as to the interlayer limitations recited in the claim.

12.	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann as a multiple layer interlayer of Lu as the interlayer of Lu would provide the panel of Offermann with superior sound suppression characteristics (Lu, 0007, 0064).
13.	Lu also discloses a polymer layer within the multiple layer interlayer comprising a plasticizer having a refractive index of at least 1.460 to improve the optical properties of the interlayer (0017, 0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann as the interlayer of Lu wherein the second polymer layer includes a plasticizer having a refractive index of at least 1.460 to improve the optical properties of the interlayer.
14.	Regarding claim 2, Offermann and Lu teach the panel of claim 1.  Offermann teaches the second nominal thickness of 1.2 mm, wherein the first nominal thickness could be 1.8 mm (col. 2, lines 48-50), which satisfies the range of claim 2.
15.	As to claim 3, Offermann and Lu teach the panel of claim 1.  Offermann teaches the ratio of the second nominal thickness to the first nominal thickness that overlaps the range recited in claim 3 – e.g. for 1.0 mm and 1.6 mm respectively (col. 2, lines 1-4).

17.	With respect to claim 5, Offermann and Lu teach the panel of claim 1.  Lu teaches the range of the first and third residual hydroxyl contents overlapping the recited range (0036, 0050).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
18.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offermann, in view of Lu, and further in view of Lu (US 2006/0210782 A1) (“Lu 3”).
19.	Offermann and Lu are silent with respect to the panel exhibiting a sound transmission loss at the coincident frequency, measured according to ASTM E90, of at least 34 dB.  Lu teaches that the second polymer layer contributes to improved acoustic characteristics (0064), but is silent with respect to a specific sound transmission loss.  Lu 3 discloses a panel including an interlayer, wherein the panel has a sound transmission loss of 8 dB or higher relative to a comparable reference panel (0022-0024).  The range of the sound transmission loss overlaps the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Lu having a sound transmission loss as . 
20.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offermann, in view of Lu, and further in view of Lu et al. (US 2006/0210776 A1) (“Lu 2”).
21.	Offermann and Lu teach the panel of claim 1, but are silent with respect to the interlayer including at least one tapered zone having a minimum wedge angle of at least 0.10 mrad.  Lu 2 teaches an interlayer including a tapered zone having a wedge angle overlapping the recited range (p. 7, Table 3).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Lu 2 teaches that interlayers having tapered zones are helpful in correcting light dynamics through the windshield (0003, 0007).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann including a tapered zone as in Lu 2 in order to obtain improved light dynamics through the windshield.
22.	Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al. (US 9044919 B2) (“Offermann”), in view of Lu et al. (US 2014/0363651 A1) and Lu (US 2006/0210782 A1) (“Lu 3”).
23.	With respect to claim 8, Offermann teaches a multiple layer panel (abstr.) comprising a first substrate having a first nominal thickness, a second substrate having a nominal thickness of from 1 mm to 1.4 mm (col. 1, lines 66-67, col. 2, lines 1-4).  The range of thickness of the second substrate overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie 
24.	Offermann discloses a multiple layer interlayer disposed between and in contact with each of the first and second substrates (col. 2, lines 59-61), the interlayer comprising polyvinyl butyrals (col. 2, lines 51-53), but is silent as to the interlayer limitations recited in the claim.
25.	Lu teaches a multiple layer interlayer to be used in glass panels (0005), the interlayer comprising a first polymer layer comprising a first poly(vinyl acetal) resin and at least one plasticizer, a second polymer layer comprising a second poly(vinyl acetal) resin and at least one plasticizer, and a third polymer layer comprising a third poly(vinyl acetal) resin and at least one plasticizer, wherein the second polymer layer is adjacent to and in contact with each of the first and third polymer layers such that the second polymer layer is sandwiched between the 
26.	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann as a multiple layer interlayer of Lu as the interlayer of Lu would provide the panel of Offermann with superior sound suppression characteristics (Lu, 0007, 0064).
	Lu also discloses a polymer layer within the multiple layer interlayer comprising a plasticizer having a refractive index of at least 1.460 to improve the optical properties of the interlayer (0017, 0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann as the interlayer of Lu wherein the second polymer layer includes a plasticizer having a refractive index of at least 1.460 to improve the optical properties of the interlayer.
28.	Offermann and Lu are silent with respect to the panel exhibiting a sound transmission loss at the coincident frequency, measure according to ASTM E90 of at least 34 dB.  Lu teaches that the second polymer layer contributes to improved acoustic characteristics (0064), but is silent with respect to a specific sound transmission loss.  Lu 3 discloses a panel including an interlayer, wherein the panel has a sound transmission loss of 8 dB or higher relative to a comparable reference panel (0022-0024).  The range of the sound transmission loss overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Lu having a sound transmission loss as disclosed in Lu 3 to provide the panel of Offermann and Lu with improved acoustic characteristics. 
29.	Regarding claim 9, Offermann, Lu and Lu 3 teach the panel of claim 8.  Offermann teaches the ratio of the second nominal thickness to the first nominal 
30.	With respect to claim 10, Offermann, Lu and Lu 3 teach the panel of claim 8.  Offermann teaches the second nominal thickness of from 1.0 to 1.4 mm (col. 2, lines1-4).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
31.	With respect to claim 11, Offermann, Lu and Lu 3 teach the panel of claim 8.  Lu teaches that the first, second and third polymer layers have respective first, second and third glass transition temperatures, wherein the second glass transition temperature is from about -2°C to about 5 °C, and the first and third glass transition temperatures range from about 28°C to about 35°C (0063), thus the difference between the second glass transition temperature and the first and third glass transition temperatures overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
32.	Regarding claim 12, Offermann, Lu, and Lu 3 teach the panel of claim 11.  Lu teaches a plasticizer content for the two outer polymer layers of from 5 phr to 60 phr (0035, 0036), which is a range overlapping the recited range.  Lu also teaches a plasticizer content of the inner layer of from 10 phr to 120 phr (0035, 0036), thus, Lu suggests the inner polymer layer having a plasticizer content at least 10 phr higher than each of the two outer polymer layers.
33.	As to claim 13, Offermann, Lu and Lu 3 teach the panel of claim 8.  Lu discloses layers having a glass transition temperature of about 40°C or about 35°C or greater (0064). The range of glass transition temperature overlaps the 
34.	With respect to claim 14, Offermann, Lu and Lu 3 teach the panel of claim 8.  Since the references teach the interlayer as disclosed in the Specification (par. [0105], [0106], Table 6) it would be expected that the interlayer of Lu and Lu 3 when laminated between two sheets of glass having a thickness of 2.1 mm would have the recited deflection stiffness.
35.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offermann, in view of Lu, Lu 3, and further in view of Lu et al. (US 2006/0210776 A1) (“Lu 2”).
36.	Offermann, Lu and Lu 3 teach the panel of claim 8, but are silent with respect to the interlayer including at least one tapered zone having a minimum wedge angle of at least 0.10 mrad. Lu 2 teaches an interlayer including a tapered zone having a wedge angle overlapping the recited range (p. 7, Table 3).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Lu 2 teaches that interlayers having tapered zones are helpful in correcting light dynamics through the windshield (0003, 0007).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann including a tapered zone as in Lu 2 in order to obtain improved windshield light dynamics.
37.	Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offermann et al. (US 9044919 B2) (“Offermann”), in view of Lu et al. (US 2014/0363651 A1) and Lu (US 2006/0210782 A1) (“Lu 3”).
	With respect to claim 16, Offermann teaches a multiple layer panel (abstr.) comprising a first substrate having a first nominal thickness, a second substrate having a nominal thickness of from 1 mm to 1.4 mm (col. 1, lines 66-67, col. 2, lines 1-4).  The range of thickness of the second substrate overlaps the range recited in claim 16; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  The range of the ratio of the second nominal thickness to the first nominal thickness overlaps the range recited in claim 1 – e.g. for 1.0 mm and 1.5 mm thicknesses, respectively, (col. 2, lines 1-4); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
39.	Offermann discloses a multiple layer interlayer disposed between and in contact with each of the first and second substrates (col. 2, lines 59-61), the interlayer comprising polyvinyl butyrals (col. 2, lines 51-53), but is silent as to the interlayer limitations recited in the claim. 
40.	Lu teaches a multiple layer interlayer to be used in glass panels (0005), the interlayer comprising a first polymer layer comprising a first poly(vinyl acetal) resin and at least one plasticizer, a second polymer layer comprising a second poly(vinyl acetal) resin and at least one plasticizer, and a third polymer layer comprising a third poly(vinyl acetal) resin and at least one plasticizer, wherein the second polymer layer is adjacent to and in contact with each of the first and third polymer layers such that the second polymer layer is sandwiched between the first and the third polymer layers (0035, 0036), wherein the first, second and third poly(vinyl acetal) resins have respective first, second and third residual hydroxyl 
41.	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann as a multiple layer interlayer of Lu as the interlayer of Lu would provide the panel of Offermann with superior sound suppression characteristics (0007, 0064).
42.	Offermann and Lu are silent with respect to the panel exhibiting a sound transmission loss at the coincident frequency, measured according to ASTM E90, of at least 34 dB.  Lu teaches that the second polymer layer contributes to improved acoustic characteristics (0064), but is silent with respect to a specific sound transmission loss.  Lu 3 discloses a panel including an interlayer, wherein the panel has a sound transmission loss of 8 dB or higher relative to a comparable reference panel (0022-0024).  The range of the sound transmission loss overlaps the range recited in claim 16; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed 
43.	As to claim 17, Offermann, Lu and Lu 3 teach the panel of claim 16.  Lu discloses layers having a glass transition temperature of about 40°C or about 35°C or greater (0064). The range of glass transition temperature overlaps the range recited in claim 17, overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
44.	With respect to claim 18, Offermann, Lu and Lu 3 teach the panel of claim 16.  Lu teaches that the first, second and third polymer layers have respective first, second and third glass transition temperatures, wherein the second glass transition temperature is from about -2°C to about 5 °C, and the first and third glass transition temperatures range from about 28°C to about 35°C (0063), thus the difference between the second glass transition temperature and the first and third glass transition temperatures overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPERP 2144.05). 
45.	Regarding claim 19, Offermann, Lu and Lu 3 teach the panel of claim 16.  Lu teaches the range of the sum of the first and second nominal thicknesses overlaps the recited range – see e.g. thicknesses in Offermann, col. 2, lines 1-4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offermann, in view of Lu, Lu 3, and further in view of Lu et al. (US 2006/0210776 A1) (“Lu 2”).
47.	Offermann, Lu and Lu 3 teach the panel of claim 16, but are silent with respect to the interlayer including at least one tapered zone having a minimum wedge angle of at least 0.10 mrad.  Lu 2 teaches an interlayer including a tapered zone having a wedge angle overlapping the recited range (p. 7, Table 3).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  Lu 2 teaches that interlayers having tapered zones are helpful in correcting light dynamics through the windshield (0003, 0007).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann including a tapered zone as disclosed in Lu 2 in order to obtain improved windshield light dynamics.


(2) Response to Argument

Offermann and Lu, and further Lu 3 have been properly combined in rejecting the claims of the instant application.
The Appellants argued that there is no valid reason to combine the references in all the 35 USC 103 rejections (pp. 13-14 of the Appeal Brief), and the Examiner has not 
The Appellants discussed the Offermann reference as directed to an improved glazing with improved mechanical rigidity and stability, stone impact resistance, abrasion and scratch resistance of the surface together with reduced total weight of the laminated glass, the improved properties achieved by use of a thick single ply polymer layer (pp. 19-20 of the Appeal Brief).  The Appellants argued Offermann does not specify an acoustic interlayer or suggest interlayers or glass panels having improved acoustic properties, but discloses conventional interlayers such as PVB interlayer (pp. 20-21 of the Appeal Brief).  
The Examiner notes Offermann is a primary reference that was cited for the teaching of a multiple layer panel having the structure of the multiple layer panel of claims 1, 8 and 16, including substrates’ thicknesses overlapping the recited thicknesses, the range of the sum of the thicknesses of the substrates or the range of the ratio of the thicknesses (col. 1, lines 66-67, col. 2, lines 1-4), as well as an interlayer which is a multiple layer interlayer, disposed between and in contact with each of the two substrates, the interlayer comprising polyvinyl butyral (col. 2, lines 51-61), however, Offermann does not disclose the specific limitations of the interlayer as recited in claims 1, 8 and 16.  
The Appellants discussed the Lu reference, as directed to multiple layer interlayers having a high refractive index plasticizer for improved optical properties, Lu not being specifically directed to asymmetric laminates or interlayers providing improved acoustic properties (p. 21 of the Appeal Brief).  The Appellants discussed Lu 3 
With respect to the combination of Offermann and Lu the Appellants argued that there is no reason to include a high refractive index plasticizer in the interlayer of Offermann to provide the panel of Offermann with superior sound suppression characteristics, since Offermann is directed to improving stone impact resistance and “most examples are a single thick layer” (sic), and Offermann would not have the optical defects that Lu seeks to correct with the use of high refractive index plasticizer (pp. 22 and 23 of the Appeal Brief).  The Appellants also argued a plasticizer having a refractive index of at least 1.460 does not provide superior sound suppression or improved acoustics, as asserted by the Examiner (p. 23 of the Appeal Brief).
The Examiner notes Offermann is directed to a multiple layer panel to be used as a motor vehicle glazing (col. 1, lines 14-15, col. 44-62).  The Examiner notes it was not stated in the Final Office Action that a high refractive index plasticizer in the interlayer would be used to provide the panel of Offermann with superior sound suppression characteristics.  It was stated in the Final Office Action that “it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Offermann as a multiple interlayer of Lu as the interlayer of Lu would provide the panel of Offermann with superior sound suppression characteristics” (par. 12 of the Final Office Action).  The Examiner relied on various characteristics of 
Regarding a high refractive index plasticizer of Lu, the Examiner stated that use of the plasticizer having a refractive index as disclosed in Lu would improve the optical properties of the interlayer of Offermann if added to the second polymer layer of the interlayer (par. 13 of the Final Office Action), relying on par. [0017] and [0059] of Lu.
The Appellants reiterated that Offermann does not provide guidance for selecting an acoustic interlayer, or refers to an interlayer having specific characteristics, other than increased thickness, so contrary to the Examiner’s assertions that it would have been obvious to one of ordinary skill in the art to form the interlayer of Offermann as a multiple layer as taught in Lu because the interlayer of Lu would provide the panel of Offermann with superior sound suppression characteristics, there is no reason to substitute the interlayer of Lu but for Appellant’s specification.  The Examiner notes the motivation to combine Offermann with Lu is provided in Offermann disclosing a multiple layer panel specifically for a motor vehicle and in Lu teaching an interlayer having superior acoustic properties, as discussed above.
The Appellants cited a passage “it would be expected that ‘in the panel of Offermann and Lu the sound transmission loss would be corresponding the sound 
The Appellants discussed Offermann again as being directed to improving mechanical rigidity, stone impact resistance, and other characteristics as previously discussed, Offermann not mentioning laminated panel with improved acoustic properties (p. 24 of the Appeal Brief).  The Appellants stated that there is no evidence that an acoustic interlayer would work in the laminate of Offermann (p. 24 of the Appeal Brief), but provided no evidence that the combination of Offermann and Lu would not work.  
The Appellants stated that the Examiner has specifically created a problem, such as a need for sound suppression in order to solve it by substituting the interlayer of Offermann with the interlayer of Lu, in order to reject the claims (p. 24 of the Appeal Brief).  The Examiner notes including an interlayer having sound suppression characteristics and improved optical properties in the laminate of Offermann would provide an improvement when the laminate is used as a glazing in a vehicle, as the laminate of Offermann is intended to be used (col. 1, lines 14-15, 48-60).
Regarding 35 USC 103 rejection of claim 6, the Appellants discussed Lu 3 reference (p. 24 of the Appeal Brief) cited by the Examiner as teaching a panel including an interlayer, wherein the panel has a sound transmission loss of 8 dB or higher relative to a comparable reference panel (0022-0024).  The Appellants argued Lu 3 relates to acoustic interlayers for use in symmetric glazing or panels as opposed to the present 
The Examiner notes in rejecting claim 6, nowhere does the Examiner state that the “improvement overlaps the claimed ranges.”  The Examiner notes in the rejection of claim 6 the Examiner states “Lu 3 discloses a panel including an interlayer, wherein the panel has a sound transmission loss of 8 dB or higher relative to a comparable reference panel (0022-0024).  The range of the sound transmission loss overlaps the range recited in claim 6; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the interlayer of Lu having a sound transmission loss as disclosed in Lu 3 to provide the panel of Offermann and Lu with improved acoustic characteristics.” (par. 19 of the Final Office Action).  Regarding the sound transmission loss relative to a comparable reference panel as disclosed in Lu versus the sound transmission measured according to ASTM E90, it is the Examiner’s position that the measurement of the sound transmission loss with 
The Appellants further argued there is no reason to substitute or replace the interlayer of Offermann and Lu with the specific interlayer of Lu and/or Lu 3 as suggested by the Examiner, the Examiner stating that the combination of Offermann, Lu and Lu 3 provides the panel of Offermann and Lu with superior sound suppression characteristics, which was already achieved with the combination of Offermann and Lu (pp. 25 and 26 of the Appeal Brief).  The Examiner notes it was stated in the Final Office Action that the combination of Offermann and Lu would provide the panel of Offermann with superior sound suppression characteristics (par. 12 of the Final Office Action), while the combination including Lu 3, wherein the interlayer of Lu would have a sound transmission loss disclosed in Lu 3, would provide the panel of Offermann with improved acoustic characteristics (par. 19 of the Final Office Action).  The Applicants argued the Examiner has specifically created a problem such as a need for sound suppression or improved acoustics in order to reject the claims (p. 26 of the Appeal Brief).  The Examiner notes including an interlayer having excellent sound suppression characteristics in the panel of Offermann would provide an improvement for a panel used as a vehicle glazing as it would provide the interior of the vehicle with no sound interference, thus, providing a comfortable environment for the users of the vehicle.
The Appellants argued that where overlapping ranges create a prima facie case of obviousness there still must be an underlying reason because of which 
The Appellants argued the only way one would arrive at a combination of the features of Offermann and Lu, and Lu 3 and /or Lu 2 is via an inappropriate hindsight reconstruction of the presently claimed invention (p. 26 of the Appeal Brief).  The Appellants argued neither Offermann nor Lu presented a problem that required making the proposed combination or substitution of features (pp. 26-27 of the Appeal Brief).  The Examiner notes it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art and does not include knowledge gleaned only from the applicants disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  A problem that required a proposed combination of references is inherent in Offermann as the reference teaches a glass laminated panel for motor vehicle glazings, which, would allow for an uncontrolled noise level within the vehicle unless the glazing would be provided with sound suppression characteristics.  Lu provides the solution to the problem teaching an interlayer having superior sound suppression characteristics (0007, 0064).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.